Citation Nr: 0123401	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
priapism.

3.  Whether the reduction of a 10 percent rating to 0 percent 
for irritable bowel syndrome was proper.  

4.  Entitlement to an increased disability rating for the 
post-operative residuals of right shoulder dislocation and 
impingement syndrome, with arthritis, currently rated as 10 
percent disabling.

5.  Entitlement to an increased disability rating for the 
post-operative residuals of left shoulder impingement 
syndrome, with arthritis, currently rated as 10 percent 
disabling.

6.  Entitlement to the assignment of a higher initial 
disability rating for arthritis of the right hand, currently 
rated as 10 percent disabling.

7.  Entitlement to the assignment of a higher initial 
disability rating for arthritis of the left hand, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1979 to 
January 1986, and from July 1991 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board also notes that, in association with his request to 
reopen the claim of service connection for priapism, the 
veteran raised the issue of entitlement to service connection 
for impotence.  The Board finds that the claim of entitlement 
to service connection for impotence constitutes a separate 
and new claim, one that the RO has not yet addressed.  This 
issue is therefore referred to the RO for appropriate action.  

(The issues of service connection for PTSD, increased ratings 
for shoulder disabilities, and assignment of higher ratings 
for arthritis of the hands will be addressed, in whole or in 
part, in the REMAND portion of this decision.)


FINDINGS OF FACT

1.  By a March 1994 rating decision, service connection for 
PTSD was denied by the RO.  The veteran filed a notice of 
disagreement with that decision and the RO issued a Statement 
of the Case in February 1995; however, the veteran did not 
perfect an appeal.

2.  Evidence received since the prior denial, which was not 
previously before the RO, bears directly and substantially 
upon the veteran's claim of service connection for PTSD, is 
not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the underlying claim.

3.  By a March 1994 rating decision, service connection for 
priapism was denied by the RO.  The veteran filed a notice of 
disagreement with that decision and the RO issued a Statement 
of the Case in February 1995; however, the veteran did not 
perfect an appeal.

4.  Evidence received since the prior denial does not bear 
directly and substantially upon the veteran's claim of 
service connection for priapism, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the underlying claim.

5.  The veteran's service-connected irritable bowel syndrome 
is best characterized as productive of moderate symptoms, 
characterized by frequent episodes of bowel disturbance with 
abdominal distress.  The entire recorded history of the 
veteran's problems with irritable bowel syndrome does not 
reflect an improvement in symptoms previously relied upon to 
assign a 10 percent rating.  


CONCLUSIONS OF LAW

1.  The RO's March 1994 denial of service connection for PTSD 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

2.  New and material evidence has been received sufficient to 
reopen the previously denied claim of service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

3.  The RO's March 1994 RO denial of service connection for 
priapism is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

4.  New and material evidence has not been received 
sufficient to reopen the previously denied claim of service 
connection for priapism.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

5.  The reduction of a 10 percent disability rating for the 
veteran's service-connected irritable bowel syndrome was not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7319 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

The record shows that, by a March 1994 rating decision, the RO 
denied claims of service connection for PTSD and priapism.  
The veteran filed a notice of disagreement with the March 1994 
decision and a statement of the case was issued by the RO, but 
the veteran did not perfect an appeal.  Because the veteran 
did not appeal, that decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

A previously denied claim can only be reopened if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2000); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

A.  PTSD

Concerning his PTSD claim, the evidence of record at the time 
of the February 1995 Statement of the Case included the 
following:  the veteran's service medical records (SMRs), 
which do not indicate that the veteran suffered from symptoms 
of PTSD or any other psychiatric disorder; service personnel 
records showing that the veteran served on active duty in 
Southwest Asia during the Persian Gulf War; a November 1994 
VA special psychological evaluation finding that "while the 
[veteran] reports symptoms consistent with a diagnosis of 
PTSD and related battlefield experiences, the veracity of his 
psychopathologic symptom disturbance remains in question;" 
and a November 1994 PTSD examination report, which shows a 
diagnosis of mild PTSD with exaggeration expressed.  The 
examiner noted that the veteran claimed not to understand 
certain questions, causing the examiner to comment that the 
evaluation was not very accurate.  

The relevant evidence added to the record since the January 
1995 Statement of the Case includes the following:  
additional information concerning the nature of the veteran's 
service in the Persian Gulf; and a January 2001 VA PTSD 
assessment showing a diagnosis of PTSD and commenting that 
such a diagnosis met the criteria contained in Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  

The Board finds that the newly submitted evidence is new and 
material because it was not previously before the RO, it 
bears directly and substantially on the issue at hand, it is 
neither cumulative nor redundant, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the underlying claim of service connection.  The 
salient point to be made is that, although the veteran had a 
diagnosis of PTSD in November 1994, it is clear that the 
diagnosis was not made as definitively as the January 2001 
diagnosis.  In November 1994, the examiner clearly questioned 
whether the diagnosis was accurate because of the veteran's 
misunderstanding and exaggeration of symptoms, while such 
equivocation was not evident in the January 2001 report.  In 
short, the new evidence, when considered in connection with 
evidence previously assembled, tends to clarify points 
previously shown, which clarification must be considered to 
fairly decide the underlying claim.  Therefore, the 
appellant's claim of entitlement to service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
(The underlying claim of service connection will be addressed 
in the remand portion of this decision.)  

B.  Priapism

In regard to his priapism claim, the evidence of record at 
the time of the January 1995 Statement of the Case, which 
confirmed the March 1994 rating decision, included the 
following:  SMRs which do not indicate that the veteran 
complained of, was diagnosed with, or treated for priapism; 
variously dated VA clinical records indicating that the 
veteran suffered from priapism, including treatment records 
noting that the veteran underwent more than one procedure to 
aspirate the penis, and the veteran's variously dated written 
statements claiming that his priapism is attributable to 
service.  

The relevant evidence added to the record since the prior 
denial includes the following:  the veteran's variously dated 
written statements, March 1998 RO hearing testimony, and July 
2001 Board Video Conference testimony, all of which reiterate 
the claim that his priapism is attributable to service; an 
April 1997 corporagram which revealed findings compatible 
with an extensive venous leak; a July 1997 VA genitourinary 
examination report, which includes a diagnosis of a 
"[h]istory of recurrent priapism, with negative workup of 
finding the cause of this recurrent priapism;" variously 
dated VA clinical records showing that the veteran was seen 
regularly for priapism; August 1997 VA clinical records 
revealing that the veteran was suffering from corporal 
fibrosis of the penis; and four VA operation reports dated 
between January 1999 and December 1999 related to a penile 
prosthesis, which was implanted to correct the effects of 
corporal fibrosis, penile fracture, and Peyronie's disease.  

The Board finds that the new evidence of record is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
priapism.  The March 1994 rating decision determined that the 
veteran's priapism - which was first diagnosed after his 
discharge from service - was unrelated to any injury or 
disease incurred during service.  The newly received medical 
evidence - although showing that the veteran has continued to 
suffer from priapism - does not tend to show any relationship 
to service.  In addition, although the veteran has submitted 
new written statements and presented hearing testimony 
contending that his priapism is related to service, there is 
nothing in the record to show that the veteran has the 
specialized training or expertise necessary to proffer 
competent conclusions on matters pertaining to medical 
causation, or for that matter that such contentions are new.  

As the new evidence does not include medical evidence that 
tends to show that the priapism is related to service, such 
additional evidence fails to provide "a more complete 
picture" of the circumstances surrounding the origin of the 
veteran's disability.  Elkins v. West, 12 Vet. App. 209, 214 
(1999) (en banc), quoting Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998); see Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  As noted above, it proves nothing that was not 
already shown in 1994.  Thus, the new evidence is not so 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  As the additional evidence is not new 
and material, the Board therefore concludes that the claim 
should not be reopened.  38 C.F.R. § 3.156(a).  

II. Irritable Bowel Syndrome 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Pursuant to a June 1992 rating decision, the veteran was 
awarded service connection for irritable bowel syndrome and 
assigned a noncompensable disability rating, effective from 
January 31, 1992.  In accordance with a November 1992 rating 
decision, the veteran's disability rating for irritable bowel 
syndrome was increased to 10 percent effective June 2, 1992.  
In May 2000, the veteran filed a claim with the RO for an 
increased disability rating.  In December 2000, the RO 
rendered a rating decision reducing the veteran's disability 
rating to a noncompensable rating, effective from October 4, 
2000.  

Turning to the relevant medical evidence, VA treatment 
records dated in July 1996, August 1996, and October 1996 
show that the veteran was suffering from chronic diarrhea and 
cramps.  A July 1997 VA gastrointestinal examination report 
included a diagnosis of a history of irritable bowel syndrome 
with diarrhea one to three times a day.  An August 1998 
opinion letter from a VA physician indicates that the 
veteran's inflammatory arthritis is related to his 
inflammatory bowel disease.  A January 1999 VA hospital 
admission record shows that the veteran reported experiencing 
diarrhea with every bowel movement.  

A May 2000 VA examination report includes an opinion that the 
veteran's inflammatory arthritis of the hands is related to 
his inflammatory bowel disease.  An October 2000 VA 
gastrointestinal examination report shows the veteran's 
history of irritable bowel syndrome and that he had been 
followed at the VA outpatient clinic at Wade Park.  The 
veteran complained of episodes of slight nausea and bloating.  
Physical examination did not reveal any significant symptoms.  
The diagnosis was irritable bowel syndrome.  Later in October 
2000 the veteran underwent an upper gastrointestinal 
radiological study that revealed a small sliding hiatal 
hernia.   

The veteran also appeared at a July 2001 Board Video 
Conference and testified that he suffers from bloating, 
chronic diarrhea, and cramps. 

The veteran's irritable bowel syndrome is rated under 
38 C.F.R. § 4.114, Diagnostic Code 7319, which, in pertinent 
part, provides for a noncompensable disability rating if the 
irritable bowel syndrome symptoms are mild, characterized by 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent disability rating is 
assignable if the irritable bowel syndrome symptoms are 
moderate and entail frequent episodes of bowel disturbance 
with abdominal distress.  The maximum 30 percent rating is 
assignable if the symptoms are severe, characterized by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress. 

After review of the evidence of record in conjunction with 
the applicable laws and regulations, the Board finds that the 
reduction was not proper.  The veteran's irritable bowel 
syndrome has been rated as 10 percent disabling from June 
1992 until October 2000.  Although the RO apparently reduced 
the veteran's disability rating from 10 percent to a 
noncompensable rating based on the October 2000 examination 
report, which report showed no significant symptoms of 
irritable bowel disease or other gastrointestinal symptoms, 
the substantial body of evidence relevant to irritable bowel 
syndrome shows that the veteran indeed suffers from episodes 
of bowel disturbance more than just on an occasional basis.  
As such, the Board finds that the reduction to a 
noncompensable rating for this disability was not warranted.  

III. Veterans Claims Assistance Act of 2000

In arriving at its decision on the claims to reopen and the 
reduction in rating for irritable bowel syndrome, the Board 
notes that on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  VA 
has since issued regulations consistent with the enactment of 
this law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The Board has considered the impact of this law 
and the implementing regulations on the appellant's claims 
decided above.  Under the new law, VA has the duty to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
See 38 U.S.C.A. §§ 5102, 5103(West Supp. 2001).  

The Board finds that the obligations imposed by the Veterans 
Claims Assistance Act of 2000 have been met.  The required 
notifications were provided to the veteran and his 
representative in the rating decision and statements of the 
case.  Moreover, as already noted, the questions of whether 
new and material evidence has been presented are 
jurisdictional questions for the Board.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167 (1996).  
Even the Veterans Claims Assistance Act of 2000 recognizes 
this.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  
Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, further action to fulfill the duty to assist is 
not required, except as noted in the remand below where the 
claim has been reopened.  As for the rating reduction issue, 
the decision above amounts to restoration of the benefit 
sought.  Consequently, the veteran is not prejudiced by the 
Board addressing this issue without first remanding it to the 
RO for analysis of the new law.  Thus, in the circumstances 
of this case, a remand of these questions would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Further development of these 
questions and further expending of VA's resources are 
therefore not warranted.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is reopened; to this extent the veteran's appeal is 
granted.

The application to reopen a claim of entitlement to service 
connection for priapism is denied.  

The reduction of a 10 percent rating effectuated by a 
December 2000 rating decision was not warranted; the appeal 
of this issue by the veteran is therefore granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  


REMAND

Service Connection for PTSD

Having reopened the claim of service connection for PTSD, the 
Board must turn to the underlying service connection issue.  
With respect to this issue, the Board finds that further 
evidentiary development by the RO is required before 
appellate review may be completed.  Recent medical evidence 
shows that the veteran has been diagnosed with PTSD in 
conformity with DSM-IV.  Moreover, the veteran's service 
personnel records show that he served in Southwest Asia 
during the Persian Gulf War.  In light of this evidence, the 
Board finds that further investigation of the claimed 
stressors should be undertaken.

In a February 1994 letter from the veteran, he states that he 
was stationed at K.K.M.C. during the Persian Gulf War as a 
vehicle recovery specialist.  He described coming across dead 
war-torn bodies.  The veteran also reports being the first at 
the scene of an automobile accident that killed a fellow 
soldier.  In addition, the veteran reports being fearful for 
his life because of the presence of land mines.  The 
veteran's service personnel records show that he served on 
active duty from July 1991 to January 1992, was awarded the 
Southwest Asia Service Medal, and was assigned to the 304th 
LEMCO during such service.  A remand is required to obtain 
the sort of evidence necessary to corroborate the veteran's 
claimed stressors.  38 C.F.R. § 3.304(f) (2000).  

Increased Rating Claims for Shoulder Disabilities

With regard to the veteran's increased rating claims for 
shoulder disabilities, the Board finds that additional 
evidentiary development is required to fully determine the 
nature and extent of the disabilities.  

As background, the Board notes that pursuant to a September 
1986 rating decision, the veteran was initially awarded 
service connection for the postoperative residuals of a 
recurrent right shoulder dislocation and assigned a 
noncompensable disability rating, effective from January 18, 
1986.  In accordance with a December 1986 rating decision, 
the veteran's right shoulder disability rating was increased 
to 10 percent.  In June 1992, the RO rendered a rating 
decision awarding the veteran service connection for left 
shoulder impingement syndrome, and assigned a noncompensable 
disability rating, effective from January 31, 1992.  An 
October 1992 rating decision provided for the veteran's left 
shoulder disability rating to be increased to 20 percent, 
effective from December 1, 1992.  Pursuant to an April 1995 
rating decision, the veteran's left shoulder disability 
rating was reduced to 10 percent, effective from July 1, 
1995.  In accordance with a March 1999 rating decision the 
veteran was awarded service connection for arthritis in both 
shoulders; however, the veteran's disability ratings remained 
at 10 percent for each shoulder. 

The post-service medical records include many references to 
the veteran's history of shoulder problems, surgical 
procedures, and complaints of pain, soreness, and tenderness 
in both shoulders.  Pain on range of motion testing was noted 
in both shoulders and was described as occurring at different 
points on different examinations.  Most recently, at an 
October 2000 VA examination, active range of motion of the 
right shoulder included abduction and flexion to 150 degrees 
and internal and external rotation to 90 degrees, with pain, 
soreness, tenderness, and crepitation throughout the range of 
motion.  Active range of motion of the left shoulder also 
included abduction and flexion to 150 degrees and internal 
and external rotation to 90 degrees.  However, pain was only 
evident upon the extremes of motion.  

Although the medical evidence concerning the shoulders is 
considerable, there has not yet been a discussion by the 
examiners or the RO of the precepts of 38 C.F.R. §§ 4.40, 
4.45 (2000), with regard to additional disability caused by 
pain, incoordination, weakness, fatigability, abnormal 
movements, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional loss due to problems such as pain, 
incoordination, weakness, fatigability, and flare-ups, etc., 
should be portrayed as additional loss of motion beyond that 
shown in a clinical setting).  Considering that the veteran 
is service connected for arthritis as well as impingement 
syndrome and/or recurrent dislocation of the shoulders, a 
full DeLuca-type analysis at the RO level is required with 
regard to the findings of pain, soreness, and tenderness, 
that occurs with motion of both shoulders. 

Higher Rating Claims for Arthritis of the Hands 

Regarding the veteran's claims for higher ratings for 
arthritis of the hands, the RO rendered a December 2000 
rating decision awarding service connection for inflammatory 
arthritis of both hands and assigned a 10 percent disability 
rating for each hand, effective from November 3, 1997.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the ratings for arthritis of the hands were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original ratings, the 
Board has characterized the rating issues on appeal as claims 
for higher initial ratings.  Thus, consideration must be 
given to whether a higher rating is warranted for any period 
of time from the effective date of the award - a practice 
know as "staged ratings."  Fenderson, supra.  

A May 2000 VA examination report explains the relevant 
history and complaints.  Physical examination revealed 
swelling and deformity of the proximal interphalangeal (PIP) 
and distal interphalangeal (DIP) joints of the hands of all 
the fingers, worse in the right hand.  There was pain, 
tenderness, and stiffness in all the small joints.  Grip and 
grasp in both hands were also diminished.  The veteran was 
unable to perform post to palm movement of the right index 
finger by about 1 inch.  

Regarding the medical findings recited above, consideration 
of any additional loss as a result of pain, incoordination, 
weakness, fatigability, abnormal movements, etc., as provided 
for under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, must be 
undertaken by the RO before appellate review may be 
completed.  Specifically, the RO should consider the 
following:  whether each finger's motion, as affected by 
considerations of pain, incoordination, weakness, 
fatigability, deformity, etc., equates to ankylosis, 
favorable or unfavorable; whether the veteran should be rated 
by the disability affecting individual fingers or multiple 
fingers; and whether there are any exacerbating episodes as 
provided for under 38 C.F.R. § 4.71a, Diagnostic Code 5002 
(2000).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied.  The veteran should 
be given an opportunity to supplement the 
record and/or identify any additional 
sources of evidence relevant to the 
claims addressed in this remand. 

2.  The veteran should be given an 
opportunity to provide greater detail 
regarding his claimed in-service 
stressors, including dates, names, 
places, unit(s) of assignment, etc.  
Thereafter, the RO should contact the 
service department in an attempt to 
confirm the veteran's claimed stressors.  
Specifically, the whereabouts and 
activities of the veteran's unit from 
July 1991 to January 1992, and whether 
any such unit was engaged in patrols that 
came into contact with dead bodies, 
whether there were instances of dead 
bodies being beaten by soldiers, whether 
such unit(s) came across the scene of a 
fatal car accident, and whether such 
unit(s) operated in areas that were 
mined. 

3.  The veteran should be scheduled for a 
VA orthopedic examination of the 
shoulders and hands.  The examiner should 
review the claims file, examine the 
veteran, and undertake any and all 
clinical tests or studies, including X-
rays or other radiological studies, 
deemed appropriate in relation to the 
veteran's claims.  The examiner should 
provide findings that take into account 
all functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45, including pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Any 
disability due to functional loss caused 
by pain, weakness, etc., should be 
equated to loss of motion beyond that 
shown on clinical evaluation.  With 
regard to the hands, each finger should 
be identified and described in terms such 
that pertinent rating criteria may be 
applied, i.e. favorable ankylosis 
(flexion to within 2 inches of the 
transverse fold of the palm) or 
unfavorable ankylosis (limited motion 
preventing flexion of the tips to within 
2 inches of the median transverse fold).  
38 C.F.R. § 4.71a (2000).  Also, the 
frequency of any exacerbating episodes of 
inflammatory arthritis of the hands 
should be reported. 

4.  The veteran should also be scheduled 
for a psychiatric evaluation.  
Psychological testing should be conducted 
with a view toward determining whether he 
meets the criteria for a diagnosis of 
PTSD.  A psychiatrist should review the 
test results, the evidence in the claims 
folder, and the results of the search for 
evidence to corroborate the veteran's in-
service stressors.  A psychiatric 
examination should be conducted.  The 
examiner should indicate whether the 
veteran has PTSD relative to any in-
service event(s).  The examiner should 
explain his/her opinions in the context 
of the entire record, including the 
medical information set forth in 1994 
which suggested that the veteran was 
exaggerating symptoms.  

5.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  After all required 
notification and development have been 
completed, the RO should take 
adjudicatory action.  Consideration 
should be given to whether ratings should 
be "staged" relative to his hand 
arthritis claims.  Fenderson, supra.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the claims file should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice, but he may 
submit additional evidence and argument.  The purpose of this 
remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



